Title: To Thomas Jefferson from J. P. P. Derieux, 29 August 1803
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


          
            
              Monsieur
            
            Washington City 29. aoust 1803.
          
          N’ayant reçu aucune réponse a La Lettre que je pris la Liberté de vous ecrire en arrivant a New-york, j’ai lieu de craindre que la personne a qui je la confiai, ait négligé de la mettre a la poste, car la fievre qui régnoit des-ja dans cette ville m’empecha de quitter le Batiment. Si cependant elle vous etoit parvenue, et que ce fut L’indiscretion de mon importunité qui m’ait privé de L’honneur de votre réponse, je vous Supplie Monsieur de voulloir bien me la pardonner en faveur de mon Empressement a suivre les instructions de Mr. Monroe Lors qu’il me Chargea de ses Dépeches, et vous me rendrés un grand service, Monsieur de voulloir bien ajouter a cette faveur, celle de me renvoyer le Certifficat de Mr. Skipwith, afin que je puisse justiffier a mes creanciers des raisons qui ont donné lieu a mon impossibilité de pouvoir encore les Satisfaire.
          J’ai L’honneur d’etre dans Les Sentiments du plus profond respect Monsieur Votre trés humble et trés obeissant Serviteur
          
            P. DeRieux
            
          
         
          Editors’ Translation
          
            
              Sir,
              Washington City, 29 Aug. 1803
            
            On my arrival in New York, the fever that was already raging there prevented me from leaving the ship, so I took the liberty of writing you a letter. Having received no answer, I fear that the person to whom I entrusted it may have failed to mail it. But if the letter did reach you, and it is the indiscretion of my importunity that has deprived me of the honor of a reply, I beg you, Sir, to forgive me, in view of my zeal in following Mr. Monroe’s instructions when he charged me with his messages. You would render me a great service, Sir, if you could add to this favor that of sending back Mr. Skipwith’s certificate, so I may document for my creditors the circumstances that have prevented me from satisfying their demands.
            
            With deepest respect, Sir, I have the honor of being your very humble and obedient servant.
            
               P. DeRieux
            
          
        